Citation Nr: 0331996	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-03 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California



THE ISSUE

Entitlement to service connection for claimed sleep apnea.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1982 to April 
1995, with an additional 6 years, 11 months, and 24 days of 
prior active duty service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 RO decision, which denied the 
veteran's claim of service connection for sleep apnea.  

In a July 2002 letter, the RO requested the veteran to 
specify whether he desired a hearing.  In a November 2002 
reply, the veteran, with a clarifying note from his 
representative, indicated that he did not desire a personal 
hearing.  



FINDING OF FACT

The veteran's currently demonstrated sleep apnea, 
characterized by loud snoring and periods of breath holding, 
sleep desaturation and oxygen desaturation, is not shown to 
have been manifested in service or for several years 
thereafter; nor is it shown to have been caused or aggravated 
by any incident of service.  



CONCLUSION OF LAW

The veteran's disability manifested by sleep apnea is not due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002);  
38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION


A. The  Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that through its discussions in a 
letter to the veteran dated in July 2001; a Rating Decision 
in September 2001; and a Statement of the Case (SOC) in March 
2002, the RO notified the veteran of the evidence needed to 
substantiate his claim.  

Moreover, in the letter to the veteran dated in July 2001, 
the September 2001 RO decision, and the March 2002 SOC, the 
RO provided the veteran with the regulatory principles 
relating to service connection, notified the veteran of the 
evidence it considered, and also explained essentially what 
the evidence must show to establish service connection for 
sleep apnea.  The March 2002 SOC and the July 2001 RO letter 
to the veteran, in particular, addressed the veteran's claim 
in light of the VCAA.  

In the July 2001 letter, the RO informed the veteran of what 
the VA was doing to assist him in obtaining evidence for his 
claim and of what he could do to help with his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Specifically, the July 2001 RO letter informed the veteran of 
what the evidence must show to establish service connection, 
what information and evidence was needed from him, what he 
could do to help with his claim, and what VA had done and 
would do to assist him to obtain evidence for his claim.  The 
RO informed him he had 60 days from the date of the letter in 
which to respond with any additional evidence or argument.  

Although the veteran did not respond to the July 2001 letter, 
a Deferred Rating Decision document, dated on May 24, 2001, 
indicated that telephone contact was made with the veteran on 
May 24, 2000 (this date may have been in error, with the 
correct date being May 24, 2001, which was the date of a 
Report of Contact document).  In that call, the veteran 
reported that he had no treatment during active duty, and he 
affirmatively stated that he had no further evidence to 
submit in support of his claim for service connection of his 
sleep apnea.  

Moreover, in his November 2001 Notice of Disagreement (NOD) 
to the RO's decision, the veteran reiterated his position 
that his sleep apnea existed prior to and occurred while in 
service, given that his parents have the same condition.  

Subsequently, in the decision of the U.S. Court of Appeals 
for the Federal Circuit, D.A.V. et. Al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003), the Court invalidated 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii), which are provisions promulgated 
by VA authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case without having to remand the case to the RO for 
completion of such action.  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2)(ii), on the basis that it 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit information or evidence that VA 
tells the claimant he or she must provide to substantiate a 
claim.  The invalidated provision had stated that the 
appellant shall have "not less than 30 days to respond to 
the notice."  

Thus, as applied to this case, the veteran had one year from 
July 2001, not 60 days, to respond to the letter that the RO 
sent him regarding VCAA, what evidence was needed to 
substantiate his claim, and to respond with any additional 
evidence or argument.  

Subsequently, the Court, in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sept. 22, 2003), 
found that the 30-day period provided in 38 C.F.R. § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The Board notes, however, that the veteran has not submitted 
any further evidence beyond the aforementioned November 2001 
NOD and an April 2002 statement (construed as his Substantive 
Appeal) reiterating his contentions, nor has he indicated 
that there was any further evidence that he wished to submit 
in support of his claim.  

In the Board's opinion, the veteran has had ample time - well 
over two years - from the time of the July 2001 VCAA letter, 
in which to respond with further evidence to support his 
claim.  He has not submitted any further evidence since April 
2002, nor has he given any indication that there is any 
further evidence he wishes to submit.  

Further, in an earlier telephone call with the RO (as noted 
in a May 2001 Deferred Rating Decision), he indicated he had 
no further evidence to submit in support of his claim. 

Therefore, the Board finds that it would be pointless to 
delay a decision in order to remand this case to the RO 
pursuant to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010, 2003 U.S. 
App. LEXIS 19540 (Fed. Cir. Sept. 22, 2003).  

The veteran has not submitted any further evidence since 
November 2001, or given any indication that he has further 
evidence to submit, despite repeated opportunities over the 
past two years to do so.  

Thus, in the Board's opinion, remanding the case to allow for 
additional time in which to submit information or evidence 
would be fruitless.  

As to its duty to assist, the RO has made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting medical records to which the veteran 
referred (i.e., from the VA and private medical providers).  

In that regard, the Board notes that, in a May 2001 telephone 
call, the veteran identified treatment records from a private 
medical provider.  The RO requested and received these 
private medical records identified by the veteran.

The RO also sought and obtained a VA evaluation of the 
veteran's claimed sleep apnea in July 2001.  Additionally, 
the RO provided the veteran with the opportunity for a 
hearing, which he initially accepted but subsequently 
declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West 2002).  


B. Factual Background 

The veteran served on active duty from April 1982 to April 
1995, with an additional 6 years, 11 months, and 24 days of 
prior active duty service.  

A review of the service medical records shows that the 
veteran was not treated for any incidents of sleep 
disturbances or sleep problems during his period of active 
service.  On a January 1995 Report of Medical History, the 
veteran affirmatively denied having frequent trouble 
sleeping.  

In September 2000, prior to the veteran submitting his claim 
of service connection for sleep apnea, the veteran's spouse 
submitted a statement to the RO, stating that since they have 
been married in 1986, he had had a loud snoring problem and 
episodes of not breathing for one or two minutes while he was 
sleeping.  

The private medical records from Scripps Mercy Hospital, 
dated in November 2000, show that the veteran was diagnosed 
with sleep apnea after undergoing a sleep apnea test.  The 
test indicated persistent snoring ranging from loud to mild, 
and a total of 64 abnormal respiratory events that occurred 
in all sleep positions, including 11 episodes of temporary 
obstruction of the airway and 53 episodes of shallow or 
slower than normal breathing.  

In May 2001, the RO received the veteran's claim of service 
connection for sleep apnea, alleged to have begun in service.  

On a July 2001 VA examination, the examiner diagnosed the 
veteran with obstructive sleep apnea, and described its 
characteristics as loud snoring and periods of breath 
holding, sleep desaturation and oxygen desaturation.  

The VA examiner indicated that he had reviewed the veteran's 
service medical records, the sleep apnea study results dated 
in November 2000, and the veteran's spouse's statement dated 
in September 2000.  The VA examiner noted that there was no 
evidence in the claims file to indicate that the veteran ever 
complained of a sleep problem or sleep disturbance while he 
was in service.   

Further, the VA examiner noted the veteran's denial of a 
history of going to sleep while driving and any problems 
sleeping in quarters on the ship when he was on active duty, 
including the veteran's most recent ship assignment in 1990. 

The VA examiner noted that the veteran was 5'5" tall and had 
gained 30 pounds over the 5 years since his discharge.   He 
also noted the veteran's statements that he did not fall 
asleep while driving, at work or during simple conversation, 
but that he became tired on hot days and during long drives.  

The VA examiner acknowledged that "it [was] readily apparent 
that [the veteran] ha[d] snored enough to at least have his 
wife notice it from the time of their marriage in 1986 
through the present time."  The examiner further opined that 
it was much more likely than not that the veteran's sleep 
apnea symptoms that would actually cause him to stop 
breathing did not occur until he had gained enough weight to 
make his airway less clear than it would have been with his 
natural anatomy.  

The VA examiner found that, after reviewing all the evidence, 
the obstructive sleep apnea did not actually manifest itself 
in breath holding until the past two or three years, the 
veteran was genetically prone to it and that it had 
manifested itself more because of his 25-30 pound weight 
gain.  

The VA examiner concluded that the veteran's sleep apnea was 
less likely than so to have had its onset during his period 
of active duty and that the actual onset as documented in the 
sleep apnea study was related to the "intercurrence of the 
weight gain of 25-30 pounds."  


C.  Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran claims service connection for a sleep disability, 
currently diagnosed as obstructive sleep apnea.  He contends 
that he first experienced this while in service; however, the 
service medical records are devoid of any reference to 
treatment for this type of condition.  

It is not until several years after his military discharge in 
April 1995 that the veteran was diagnosed with obstructive 
sleep apnea (in a November 2000 private sleep study).  

In July 2001, the veteran underwent a VA examination to 
determine the etiology of his current sleep apnea disability.  
The VA examiner's findings confirm that the veteran's current 
disability, obstructive sleep apnea, was a consequence more 
of his genetic predisposition to it and his recent 25-30 
pound weight gain, and that his disability was not related to 
service.  

There are no other medical opinions of record pertaining to 
the onset and development of the veteran's current sleep 
apnea.  

Although the veteran asserts through statements that his 
current sleep apnea had its onset in service, he, as a 
layperson, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Accordingly, the Board concludes that there is no competent 
medical evidence in the record showing that the veteran's 
current sleep apnea disability had its onset during his 
period of service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Thus, the benefit of the doubt doctrine does not apply in 
this case, and the claim for service connection for sleep 
apnea must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for sleep apnea is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



